DETAILED ACTION
This Office action is in response to Applicant’s amendment field on 7/19/2021. Claims 1-6 are still pending. This action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al (US 20170339609 A1, hereinafter Youn) in view of Ramle et al (US 20200359291 A1, hereinafter Ramle).

Consider claims 1  and 4, Youn discloses an Access and Mobility Management Function (AMF) and method comprising: 
a transmission and/or reception unit; and 
a storage unit (The network node 1710 includes a processor 1711, memory 1712, and a communication module 1713… The network node 1710 may be an AMF, see Fig. 17 and paragraphs 472-4723), wherein 
in a handover procedure from an Evolved Packet System (EPS) to a 5G System (5GS) (If UE served by the EPC moves to a 5G network while performing handover, 
the transmission and/or reception unit receives Protocol Data Unit (PDU) session information and Network Slice identity from a Session Management Function (SMF) (the SMF allocates a (local) PDU session ID to the PDU session along with a network slice ID (e.g., NSI identity)+SMF ID information received from the AMF, paragraph 435), and 
the storage unit stores the PDU session information and the [S-NSSAI] that are associated with each other (The AMF that has received the session creation (or modification) response message from the SMF stores the PDU session ID and association with the SMF, and stores information about how each PDN connection (i.e., PDU session) is mapped to which PDU session ID, paragraph 439).
Youn discloses an NGx interface between the AMF and the SMF (see Fig. 14), as well as network slice ID (NSI identity, see paragraph 425), however Youn does not expressly disclose a N26 interface, or an S-NSSAI. 
	In the same field of endeavor, Ramle discloses EPS to 5GS handover using N26 interface (paragraph 8), as well as using an S-NSSAI as the slice identity (see paragraph 20).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a N26 interface .

Claims 2, 3. 5, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Youn in view ERICSSON, "Handling of Ethernet and unstructured PDU session types when interworking with EPC(23.502)", S2-177027, SA WG2 Meeting #123, 23-27 0ctober 2017, Ljubljana, Slovenia, hereinafter S2-177027), and further in view of Velev et al (US 20190174573 A1, hereinafter Velev).

Consider claims 2 and 5, Youn discloses a User Equipment (UE) and method comprising:
 a storage unit (memory 1830, Fig. 18 and paragraph 478); and 
a controller (processor 1810, Fig. 18 and paragraph 478).
However, Youn does not expressly disclose in a case that communication is performed in a 5G System (5GS) using a Protocol Data Unit (PDU) session of which PDU session type is Ethernet (trade name) or Unstructured, at a time when the UE moves from the 5GS to an Evolved Packet System (EPS), the controller sets a Packet Data Network (PDN) type to non-IP, 
the storage unit continuously stores a relation between the PDU session type and the PDN type even after the UE moves to the EPS, and 
the controller causes the storage unit to delete information of the PDU session type in a case that a prescribed period of time elapses after the UE has moved from the 5GS to the EPS.

the storage unit continuously stores a relation between the PDU session type and the PDN type even after the UE moves to the EPS (S2-177027 discloses that for Ethernet and Unstructured PDU Session types, the PDN type non-IP is used in EPS. The SMF shall thus set the PDN Type of the EPS Bearer Context to non-IP in these cases. After the handover to EPS, the PDN Connection will have PDN type non-IP, but it shall be locally associated in UE and SMF to PDU Session type Ethernet or Unstructured respectively, see section 4.11.2.1).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use to combine the teachings of S2-177027 with the teachings of Youn in order to handle Ethernet and Unstructured PDU types in case of EPC interworking.
	Nonetheless, the combination of Youn and S2-177027 does not expressly disclose the controller causing the storage unit to delete information of the PDU session type in a case that a prescribed period of time elapses after the UE has moved from the 5GS to the EPS.
	In the same field of endeavor, Velev discloses the controller causing the storage unit to delete information of the PDU session type in a case that a prescribed period of time elapses (Another type of the Inactivity timer can be to release the PDU session, 
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to delete information of the PDU session type in a case that a prescribed period of time elapses as disclosed in Velev, in the system of Youn as modified by S2-177027 in order to free up memory space.

Consider claims 3 and 6, Youn discloses a Session Management Function (SMF) and method comprising: 
a storage unit; and 
a controller (The network node 1710 includes a processor 1711, memory 1712, … The network node 1710 may be an SMF, see Fig. 17 and paragraphs 472-473) wherein 
in a case that communication is performed in a 5G System (5GS) using a Protocol Data Unit (PDU) session of which PDU session type is Ethernet (trade name) or Unstructured, the controller sets a Packet Data Network (PDN) type to non-IP according to movement of a User Equipment (UE) from the 5GS to an Evolved Packet System (EPS) by the UE.
However, Youn does not expressly disclose in a case that communication is performed in a 5G System (5GS) using a Protocol Data Unit (PDU) session of which PDU session type is Ethernet (trade name) or Unstructured, the controller sets a Packet 
the storage unit continuously stores a relation between the PDU session type and the PDN type even after the UE moves to the EPS, and 
the controller causes the storage unit to delete information of the PDU session type in a case that a prescribed period of time elapses after the UE has moved from the 5GS to the EPS.
In the same field of endeavor, S2-177027 discloses in a case that communication is performed in a 5G System (5GS) using a Protocol Data Unit (PDU) session of which PDU session type is Ethernet (trade name) or Unstructured, the controller sets a Packet Data Network (PDN) type to non-IP according to movement of a User Equipment (UE) from the 5GS to an Evolved Packet System (EPS) by the UE, the storage unit continuously stores a relation between the PDU session type and the PDN type even after the UE moves to the EPS (S2-177027 discloses that for Ethernet and Unstructured PDU Session types, the PDN type non-IP is used in EPS. The SMF shall thus set the PDN Type of the EPS Bearer Context to non-IP in these cases. After the handover to EPS, the PDN Connection will have PDN type non-IP, but it shall be locally associated in UE and SMF to PDU Session type Ethernet or Unstructured respectively, see section 4.11.2.1).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use to combine the teachings of S2-177027 with the teachings of Youn in order to handle Ethernet and Unstructured PDU types in case of EPC interworking.

	In the same field of endeavor, Velev discloses the controller causing the storage unit to delete information of the PDU session type in a case that a prescribed period of time elapses (Another type of the Inactivity timer can be to release the PDU session, which would mean the release of the PDU session context in the UE and the NG CN NFs (e.g. the SMF and/or the UPF). Such second type of the inactivity timer can be exemplary called "Session Inactivity timer", meaning to trigger the complete session release, see paragraph 100).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to delete information of the PDU session type in a case that a prescribed period of time elapses as disclosed in Velev, in the system of Youn as modified by S2-177027 in order to free up memory space.

Response to Arguments
Applicant's arguments filed 7/19/2021 have been fully considered but they are not persuasive. With regard to claims 1  and 4, applicant argues on page 7 that Ramle does not teach using an N26 interface between an MME and the AMF to which a handover is performed, and that in Ramle nothing is sent directly form MME 303 to target AMF 307. The Examiner respectfully disagrees because Ramle clearly shows in Fig. 3 and discloses in paragraphs 103-104 an embodiment for a handover of a UE from .
With regard to claims 2-3 and 5-6, applicant argues on page 9 that the cited portion of S2-177027 does not teach the recited ”storage unit [that] continuously stores a relation between the PDU session type and the PDN type”. According to the Applicant, the mention of "locally associated" in S2-177027 is insufficient to teach the recited limitation of a storage unit that continuously stores a PDU/PDN relation. The Examiner respectfully disagrees because S2-177027 teaches in section 4.11.2.1 that “[f]or Ethernet and Unstructured PDU Session types, the PDN type non-IP is used in EPS. The SMF shall thus set the PDN Type of the EPS Bearer Context to non-IP in these cases. After the handover to EPS, the PDN Connection will have PDN type non-IP, but it shall be locally associated in UE and SMF to PDU Session type Ethernet or Unstructured respectively”. One of ordinary skill in the art would understand that locally associating PDU session type with PDU type involves a mapping of PDU session type and PDU type in the memory of either the UE or the SMF.
Also with regard to claims 2-3 and 5-6, Applicant argues on page 10 that the various timers in Velev do not relate to a handover from a 5GS to an EPS. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case while Velev does not explicitly teach deleting the information of the PDU session type in .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rommer et al (US 20210195490 A1) discloses PDN and PDU session type mapping.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642